Exhibit 10.6
 
 


LOCKBOX AGREEMENT


THIS LOCKBOX AGREEMENT, dated as of July 21, 2006 (this “Agreement”), by and
between EMAGIN CORPORATION, a Delaware corporation (the “Company”), the bank or
other financial institution which may become a party hereto in accordance with
Section 25, as lockbox agent (the “Lockbox Agent”), and ALEXANDRA GLOBAL MASTER
FUND LTD., a British Virgin Islands international business company (the
“Collateral Agent”).


W I T N E S S E T H:


WHEREAS, the Company and the several Buyers (such capitalized term and all other
capitalized terms used in this Agreement having the meanings provided in Section
1) are parties to the several Note Purchase Agreements, pursuant to which, among
other things, the Buyers have agreed to purchase the Notes from the Company;


WHEREAS, contemporaneously with the execution and delivery of this Agreement,
the Company and the Collateral Agent are executing and delivering the Security
Agreement with the Collateral Agent pursuant to which, among other things, the
Company is granting a security interest in the Collateral, including, without
limitation, all of the Company's right, title and interest in and to all
Accounts and Contracts arising thereunder and the Collateral Account to the
Collateral Agent for the ratable benefit of the Holders;


WHEREAS, in order to give effect to and perfect the security interest in certain
of the collateral subject to the Security Agreement, this Agreement provides
that all payments to the Company pursuant to the Security Agreement shall be
paid into a lockbox or a Collateral Account controlled by the Lockbox Agent and
disbursed from the Collateral Account in accordance with the terms of this
Agreement; and
 
WHEREAS, it is a condition precedent to the several obligations of the Buyers to
purchase their respective Notes pursuant to the Note Purchase Agreements that
the Company and the Collateral Agent shall have executed and delivered this
Agreement for the ratable benefit of the Holders;


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:


1.  Definitions.


(a) As used in this Agreement, the terms “Agreement”, “Company”, “Collateral
Agent”, and “Lockbox Agent” shall have the respective meanings assigned to such
terms in the introductory paragraph of this Agreement.


(b) All the agreements or instruments herein defined shall mean such agreements
or instruments as the same may from time to time be supplemented or amended or
the terms thereof waived or modified to the extent permitted by, and in
accordance with, the terms thereof and of this Agreement.



--------------------------------------------------------------------------------


(c) Capitalized terms used herein without definition shall have the respective
meanings assigned to such terms in the Notes.


(d) The following terms shall have the following meanings (such meanings to be
equally applicable to both the singular and plural forms of the terms defined):


“Accounts” shall have the meaning given such term in the Security Agreement.


“Additional Note” means the Note issued pursuant to the Additional Note Purchase
Agreement.


“Additional Note Purchase Agreement” means the Note Purchase Agreement, dated as
of July 21, 2006, by and between the Company and Stillwater LLC, which by its
terms contemplates the issuance of up to $500,000 aggregate principal amount of
Notes on or after December 10, 2006.


“Agreement” means this Lockbox Agreement, as amended, supplemented or otherwise
modified from time to time.


“Available Specified Funds” means with respect to each Deposit Date the amount
of the Specified Funds less the Retained Amount.


“Buyer” means any of the several buyers party to a Note Purchase Agreement.


“Collateral” shall have the meaning given such term in the Security Agreement.


“Collateral Account” means the account maintained at the Collateral Agent for
the ratable benefit of the Holders which is identified in clause (b) of Section
2 and entitled “eMagin Noteholder Collateral Account”, and any successor or
replacement account.


“Deposit Date” shall have the meaning given such term in Section 7(a).


“Event of Default” means:


(1) the failure by the Company to perform in any material respect any obligation
of the Company under this Agreement as and when required by this Agreement;


(2) any representation or warranty made by the Company pursuant to this
Agreement shall have been untrue in any material respect when made or deemed to
have been made; or


(3) any Event of Default, as that term is defined in the Security Agreement;


2

--------------------------------------------------------------------------------


(4) any Event of Default, as that term is defined in the Patent and Trademark
Security Agreement; or


(5) any Event of Default, as that term is defined in any of the Notes.


“Event of Default Notice” means a notice given by the Company, the Collateral
Agent or a Holder to the Lockbox Agent of the occurrence of an Event of Default.


“Holder” means any Buyer or any holder from time to time of any Note.


“Instruction” shall have the meaning provided in Section 2(a).


“Lien” shall mean any lien, mortgage, security interest, chattel mortgage,
pledge or other encumbrance (statutory or otherwise) of any kind securing
satisfaction or performance of an obligation, including any agreement to give
any of the foregoing, any conditional sales or other title retention agreement,
any lease in the nature thereof, and the filing of or the agreement to give any
financing statement under the Code of any jurisdiction or similar evidence of
any encumbrance, whether within or outside the United States.


“Lockbox” means the lockbox administered by the Lockbox Agent for the ratable
benefit of the Holders which is identified in clause (a) of Section 2, and any
successor or replacement lockbox.


“Lockbox Agent's Designees” shall have the meaning given such term in Section
10(a).


“Majority Holders” means at any time such of the holders of Notes, which based
on the outstanding principal amount of the Notes, represents a majority of the
aggregate outstanding principal amount of the Notes.


“Note Purchase Agreements” means the several Note Purchase Agreements, dated as
of July 21, 2006, by and between the Company and the respective Buyer party
thereto pursuant to which the Company issued the Notes, including, without
limitation, the Additional Note Purchase Agreement.


“Notes” means the Company’s 6% Senior Secured Convertible Notes due 2007-2008
originally issued pursuant to the Note Purchase Agreements, including, without
limitation, the Additional Note.


“Notice Date” means the date on which the Company gives the Instruction in
accordance with Section 2.


“Obligations Schedule” means a schedule prepared by the Company which for each
Holder and each Note held thereby states, as of the date thereof, the following:


3

--------------------------------------------------------------------------------


(i) such Holder's name, address, telephone line facsimile transmission number
and payment instructions, including wire transfer instructions,


(ii) the original principal amount, the outstanding principal amount and the and
the maturity date of the Note,


(iii) the amount of accrued and unpaid interest on each Note,


(iv) the amount of unpaid interest due on each Note as of the most recent
Interest Payment Date,


(v) the amount of unpaid Default Interest, if any, due on each Note,


(vi) the occurrence or continuation of any Event of Default with respect to each
Note,


(vii) the occurrence of any event which with notice or the passage of time, or
both, could become an Event of Default,


(viii) the amount, due date of, and reasons for any unpaid obligation due with
respect to each Note by reason of (A) an Event of Default or (B) any other
repurchase, redemption or acceleration obligation, and


(ix) the aggregate amount then due to the Holder with respect to each Note.


“Patent and Trademark Security Agreement” means the Patent and Trademark
Security Agreement, dated as of July 21, 2006, between the Company and the
Collateral Agent.


“Person” means any natural person, corporation, partnership, limited liability
company, trust, incorporated organization, unincorporated association or similar
entity or any government, governmental agency or political subdivision.


“Retained Amount” means that portion, which may be all, of the Specified Funds
for each Deposit Date which equal (to the extent of the Specified Funds
available) the sum of all amounts with respect to the Notes which are scheduled
to accrue or which otherwise are expected to become due to the Holders during
the Retention Period for principal of and interest and Default Interest on the
Notes or for costs and expenses arising under the Transaction Documents and
payable by the Company.


“Retention Period” means the 45-day period after each Deposit Date.


“Security Agreement” means the Pledge and Security Agreement, dated as of July
21, 2006, between the Company and the Collateral Agent.


“Specified Funds” shall have the meaning given such term in Section 7(a).


4

--------------------------------------------------------------------------------


“Subsidiary” means any corporation or other entity of which a majority of the
capital stock or other ownership interests having ordinary voting power to elect
a majority of the board of directors or other Persons performing similar
functions are at the time directly or indirectly owned by the Company.


“Termination Notice” means a notice given to the Lockbox Agent by and signed by
the Company, the Majority Holders and the Collateral Agent, which notice states
that a particular Event of Default has terminated or has been satisfied or
waived and no Holder has any continuing rights with respect thereto.


“Transaction Documents” means the Notes, the Note Purchase Agreements, this
Agreement, the Security Agreement, the Patent and Trademark Security Agreement,
the Warrants and the other agreements, instruments and documents contemplated
hereby and thereby.


2. Payments. (a) The Company agrees, that, upon the direction of the Collateral
Agent given at any time that an Event of Default has occurred and is continuing,
in accordance with Section 3(b) of the Security Agreement the Company shall
irrevocably instruct in writing (the “Instruction”) all the account debtors on
the Accounts that constitute part of the Collateral and all of the parties
(other than the Company) who are parties to Contracts that constitute part of
the Collateral that such Accounts and Contracts have been assigned to the
Collateral Agent for the ratable benefit of the Holders and that payments in
respect thereof shall be shall be made either


(i) by check or money order to the address of the Lockbox, which address shall
be identified to the Company by the Collateral Agent or if the Lockbox Agent is
a bank shall be the address of the office of the Lockbox Agent, or


(ii)  by wire transfer of funds to the Collateral Account, which account shall
be identified to the Company by the Collateral Agent.


If the Company fails to give the Instruction in accordance with Section 3(b) of
the Security Agreement, the Collateral Agent may, in its own name or in the name
of the Company, give the Instruction directly to the account debtors on the
Accounts that constitute part of the Collateral and to all of the parties to
Contracts that constitute part of the Collateral.


(b) If the Collateral Agent shall so require, at or prior to the time any Person
who has not already received the Instruction is to become an account debtor on
Accounts that constitute part of the Collateral or a party to Contracts that
constitute part of the Collateral, the Company shall instruct such Person that
such Accounts and Contracts have been assigned to the Collateral Agent for the
ratable benefit of the Holders and that payments in respect thereof shall be
made in the manner set forth in Section 2(a). If the Company fails to give the
instructions in accordance with this Section 2(b), the Collateral Agent may, in
its own name or in the name of the Company, give such instructions directly to
such Person.


3.  No Contrary Instructions. Without the prior written consent of the
Collateral Agent and the Majority Holders, the Company shall not revoke, rescind
or modify the Instruction or take any other action which is contrary to or
inconsistent with this Agreement or the Security Agreement. If for any reason
the Company receives any payment from an account debtor or party to a Contract
on or after the Notice Date, the Company shall immediately deposit such payment,
and any interest or proceeds thereon, in the Collateral Account. Prior to such
deposit, the Company shall hold all such funds in trust for the exclusive
benefit of the Collateral Agent and the Holders pursuant to this Agreement.


5

--------------------------------------------------------------------------------


4. Lockbox. The Lockbox shall be under the sole and exclusive control of the
Lockbox Agent, as agent for the Collateral Agent only. On each Business Day on
or after the date the Company gives or is required to give the Instruction, the
Lockbox Agent will remove all items from the Lockbox and promptly deposit all
checks, money orders and other payments included in such items in the Collateral
Account. The Company irrevocably authorizes and directs the Lockbox Agent to
endorse and deposit all such checks and money orders in the Collateral Account
on the Business Day of receipt by the Lockbox.


5. Collateral Account.  The Collateral Account shall be under the sole and
exclusive control of the Lockbox Agent, as agent for the Collateral Agent only.
All cash deposited in the Collateral Account pursuant to this Agreement, and all
interest earned thereon, shall be held in the Collateral Account and shall at
all times be segregated from the funds and property of any other Person. The
Collateral Account shall be an interest-bearing account which pays interest at
the rate determined from time to time by the Lockbox Agent for comparable, fully
liquid commercial accounts. Without the prior consent of the Company, the
Collateral Agent and the Majority Holders, the assets in the Collateral Account
shall be held in cash only and shall not be invested in any securities. Funds
may be withdrawn from the Collateral Account only as expressly provided in this
Agreement.


6. Events of Default.  Upon the occurrence of an Event of Default, the Company
shall immediately, and the Collateral Agent may at any time, notify the Lockbox
Agent thereof by giving an Event of Default Notice. If an Event of Default
Notice is so given to the Lockbox Agent by the Company or the Collateral Agent,
then thereafter the Lockbox Agent shall deem an Event of Default to have
occurred and be continuing for all purposes unless and until the Lockbox Agent
receives a Termination Notice executed by the Company, the Majority Holders and
the Collateral Agent.


7. Release of Funds. (a) Three Business Days after the Business Day on which
funds received from any person are deposited into the Collateral Account in a
minimum amount of $100,000 (or which would increase the balance in the
Collateral Account to at least $100,000) (the “Deposit Date”), the Lockbox Agent
shall disburse the amount of funds, including interest received, held in the
Collateral Account on such Deposit Date (the “Specified Funds”) as follows:


(i) First, to pay each Holder on a pro rata basis the amount of all accrued and
unpaid interest and Default Interest, if any, then due each Holder in accordance
with the terms of their respective Notes through the most recent Interest
Payment Date;


(ii) Second, to pay each Holder on a pro rata basis the unpaid amount, if any,
then due such Holder pursuant to Article II of the Notes for any Determination
Period ended at least 45 days prior to the date of such payment;


6

--------------------------------------------------------------------------------


(iii) Third, to pay each Holder on a pro rata basis the amount, if any, of
unpaid principal then due on the maturity date of any installment of principal
of such Holder's Notes;


(iv) Fourth, to the Holders and the Collateral Agent to pay or reimburse them
for their respective amounts of costs and expenses payable by the Company
pursuant to the Transaction Documents and not theretofore paid or reimbursed by
the Company (including under this Section 7(a)); and


(v) Fifth, if no Event of Default shall have occurred and be deemed continuing
pursuant to Section 6, to pay the Available Specified Funds remaining in the
Collateral Account to the Company.


(b) During each Retention Period, the Lockbox Agent shall hold the Retained
Amount in the Lockbox Account. On the Business Day following the end of such
Retention Period, the Lockbox Agent shall (1) pay each Holder, on a pro rata
basis, from the Retained Amount any unpaid amounts due to the Holders for
interest, Default Interest and principal as described in clauses (i)-(iii) of
Section 7(a) which have accrued and become due during the Retention Period and
then (2) pay costs and expenses of the Holders and the Collateral Agent as
described in clause (iv) of Section 7(a) and then (3) provided no Event of
Default shall have occurred and be continuing, pay the remaining Retained Amount
to the Company.


(c) If an Event of Default shall have occurred and be continuing, after
disbursing the Specified Funds in the Collateral Account pursuant to clauses (i)
through (iv) of Section 7(a), the Lockbox Agent shall disburse the remaining
Specified Funds to pay each Holder, on a pro rata basis, the amount of unpaid
principal then due upon acceleration, if any, pursuant to Article IV of such
Holder's Note(s); provided, however, that if the amount of such Specified Funds
is insufficient to pay all amounts due to the Holders, then the amount paid to
the Holders pursuant to this Section 7(c) shall be prorated among the Holders in
proportion to the respective amounts due each Holder.


(d) For each Deposit Date, after making the payments to the Holders required by
Sections 7(b) and 7(c) and after the Company shall have paid the Holders any
other amounts then due under the Notes, the Lockbox Agent shall pay to the
Company all Specified Funds remaining in the Collateral Account. Funds received
in the Collateral Account and interest received thereon after any Deposit Date
shall be deemed new Specified Funds to be disbursed, three Business Days after
the next Deposit Date to occur, in accordance with all of the provisions and
priorities of this Section 7 before being paid to the Company.


8. Reporting Requirements; Payment Instructions. (a) On or before the Notice
Date, on the first Business Day of each calendar month thereafter, and at such
other times as requested by the Lockbox Agent in order to comply with its
obligations under this Agreement or by the Collateral Agent, the Company shall
furnish to the Lockbox Agent and the Collateral Agent an updated Obligations
Schedule. The Company shall promptly correct any errors in any Obligations
Schedule and furnish copies of such corrected Obligations Schedule to the
Lockbox Agent and the Collateral Agent. If the Collateral Agent or any Holder
shall notify the Lockbox Agent and the Company of any error in or dispute
concerning an Obligations Schedule, the Lockbox Agent shall not release any
funds from the Collateral Account which are the subject of such error or dispute
until such error is corrected or such dispute is resolved with the consent of
the affected Holders and the Company. The Lockbox Agent may release from the
Collateral Account, in accordance with this Agreement, funds which are not
subject to such error or dispute.


7

--------------------------------------------------------------------------------


(b) All payments by the Lockbox Agent to the Holders under this Agreement shall
be made by wire transfer of immediately available funds to the applicable
account, or if no wire transfer instructions are given to the address, specified
for each Holder in the Obligations Schedule or in a superseding notice given by
a Holder to the Lockbox Agent. All payments by the Lockbox Agent to the Company
under this Agreement shall be deposited in the Company's separate account
maintained at the Lockbox Agent or shall be sent by wire transfer of immediately
available funds to such other account as the Company shall have specified by
notice to the Lockbox Agent.


9. Representations and Warranties. The Company hereby represents and warrants to
and for the benefit of the Lockbox Agent, the Collateral Agent and the Holders
that:


(a) Power and Authority. The Company has full power, authority and legal right
to enter into this Agreement.


(b) Binding Obligation.  This Agreement has been duly authorized by the Company
and has been duly executed and delivered by the Company and constitutes a legal,
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms.


(c) Non-Contravention.  The execution, delivery and performance of this
Agreement will not violate any provision of any applicable law or regulation or
of any order, judgment, writ, award or decree of any court, arbitrator or
governmental authority, domestic or foreign, or of any securities issued by the
Company or any Subsidiary, or of any mortgage, indenture, lease, contract or
other agreement, instrument or undertaking to which the Company or any
Subsidiary is a party or which purports to be binding upon the Company or any
Subsidiary or upon any of their respective assets and will not result in the
creation or imposition of any Lien on any of the assets of the Company or any
Subsidiary except as expressly permitted by this Agreement and the other
Transaction Documents.


(d) Consents.  No consent (other than consents which have been obtained) of any
party, and no filing, approval, registration, recording or other action is
required in connection with the execution, delivery or performance of this
Agreement by the Company.


10. Limitation of Liability. The Lockbox Agent's liability in connection with
the performance of the transactions covered by this Agreement shall be strictly
limited as follows:


(a) The Lockbox Agent shall exercise ordinary care in selecting agents and
independent contractors, adequately bonded, to pick up and deliver the contents
of the Lockbox (“Lockbox Agent's Designees”) but shall not be liable for loss
caused by Lockbox Agent's Designees' negligence or misconduct. In the event of
such loss, the Lockbox Agent will exercise its commercially reasonable best
efforts, at the Company's cost and expense, to assist the Company in obtaining
redress from the responsible party.


8

--------------------------------------------------------------------------------


(b) The Lockbox Agent shall exercise its commercially reasonable best efforts in
determining the optimum time to pick up mail at the Lockbox and the best carrier
to deliver that mail to the Lockbox Agent’s designated processing facility.
However, the Lockbox Agent shall not be liable if the chosen pickup time and
carrier prove not to result in the earliest possible availability of funds.


(c) In performing it duties hereunder, the Lockbox Agent will exercise ordinary
care and will act in good faith. The Lockbox Agent will not be accountable for
its failure to perform any of its obligations hereunder, except for its gross
negligence or willful misconduct, or that of its employees, officers or agents.
If, as a result of such gross negligence or willful misconduct, the Lockbox
Agent is liable for mishandling any item, such liability shall be limited to the
lesser of the face amount of any check involved or the amount of the Company's
direct loss as a result of such mishandling, and in no event shall the Lockbox
Agent be responsible for any incidental or consequential damages. IN NO EVENT
SHALL THE LOCKBOX AGENT BE LIABLE FOR ANY INDIRECT OR CONSEQUENTIAL DAMAGES OR
LOSS OF PROFIT, NOTWITHSTANDING NOTICE TO THE LOCKBOX AGENT OF THE POSSIBILITY
OF SUCH DAMAGES OR LOSSES.


11. Indemnification. The Company agrees to pay, indemnify, and to save the
Lockbox Agent, the Collateral Agent and each Holder harmless from, any and all
liabilities, costs and expenses (including, without limitation, legal fees and
expenses) (i) with respect to, or resulting from, any delay in paying any and
all excise, sales or other taxes which may be payable or determined to be
payable with respect to the Collateral Account, (ii) with respect to, or
resulting from, any failure or delay by the Company in complying with any law or
regulation applicable to the Collateral Account or (iii) in connection with this
Agreement, any breach or alleged breach hereof, or any action taken by the
Lockbox Agent, the Collateral Agent or any Holder in exercising its rights
hereunder.


12. Security Agreement. The Collateral Account and the Lockbox, and all funds
due to the Company and deposited in the Lockbox and the Collateral Account, are
subject to the security interest of the Collateral Agent pursuant to the
Security Agreement in accordance with the terms thereof.


13. Paragraph Headings, Captions, Etc. The paragraph headings, the captions and
the footers used in this Agreement are for convenience of reference only and are
not to affect the construction hereof or be taken into consideration in the
interpretation hereof.


14. No Waiver; Cumulative Remedies.  The Lockbox Agent shall not by any act,
delay, indulgence, omission or otherwise be deemed to have waived any right or
remedy hereunder or to have acquiesced in any default or breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Lockbox Agent, any right, power or privilege
hereunder shall operate as a waiver thereof. No single or partial exercise of
any right, power or privilege hereunder shall preclude any other or further
exercise thereof or the exercise of any other right, power or privilege. A
waiver by the Lockbox Agent, the Collateral Agent or the Holders of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Lockbox Agent, the Collateral Agent or the Holders
would otherwise have on any future occasion. The rights and remedies herein and
in the Transaction Documents are cumulative, may be exercised singly or
concurrently and are not exclusive of any rights or remedies provided by law or
in equity or by statute.


9

--------------------------------------------------------------------------------


15. Waivers and Amendments; Successors and Assigns. None of the terms or
provisions of this Agreement may be waived, amended, supplemented or otherwise
modified except by a written instrument executed by the party to be charged with
enforcement; provided, however, that any provision of this Agreement may be
waived, amended, supplemented or otherwise modified by the Lockbox Agent only
with the prior written approval of the Collateral Agent or the Majority Holders.
This Agreement shall be binding upon the successors and permitted assigns of the
Company and shall inure to the benefit of the Lockbox Agent and its successors
and assigns. The Company may not assign its rights or obligations under this
Agreement without the prior written consent of the Lockbox Agent, which the
Lockbox Agent may withhold in its sole discretion.


16. Effective Date; Termination.  This Agreement shall become effective at the
time of first issuance of any Note on the earliest Issuance Date when executed
and delivered by the Company and the Collateral Agent. Upon the payment and
performance in full by the Company of its obligations under the Transaction
Documents, the Company's obligations to the Lockbox Agent and the Holders
pursuant to Sections 2 through 8 shall terminate, any funds remaining in the
Collateral Account shall be paid to the Company, and promptly thereafter the
parties shall instruct the account debtors on all Accounts that theretofore
constituted Collateral and all parties to Contracts that theretofore constituted
Collateral to make all further payments due to the Company directly to the
Company.


17. Notices. Except as otherwise specifically provided herein, any notice
required or permitted to be given under the terms of this Agreement shall be
given in writing and shall be deemed effectively given upon personal delivery to
the party to be notified or five days after deposit with the United States
Postal Service, by registered or certified mail, postage prepaid to the party to
be notified at such party’s address indicated in this Section 17 or at such
other address as such party may designate by ten days’ advance written notice to
the other parties. Notices in writing shall also be deemed effectively given
upon delivery by an overnight courier, or upon transmission by facsimile, except
that the time at which the notice is given will be the time at which
confirmation of receipt is generated by the receiving facsimile machine. In the
case of any notice to the Company, such notice shall be addressed to the Company
at, 10500 N.E. 8th Street, Suite 1400, Bellevue, WA 98004 Attention: Chief
Financial Officer (telephone line facsimile number (425) 749-3601), with a copy
to Sichenzia Ross Friedman Ference LLP, 1065 Avenue of the Americas, 21st Floor,
New York, New York 10018, Attention: Richard A. Friedman, Esq. (telephone line
facsimile number (212) 930-9725), and in the case of any notice to the
Collateral Agent or to the Collateral Agent while it serves as Lockbox Agent,
such notice shall be addressed to the Collateral Agent (or Lockbox Agent, as
applicable) at Alexandra Global Master Fund Ltd., c/o Alexandra Investment
Management, LLC, 767 Third Avenue, 39th Floor, New York, New York 10017
(telephone line facsimile number (212) 301-1810), and if the Collateral Agent is
not the Lockbox Agent, in the case of any notice to the Lockbox Agent, such
notice shall be addressed to the Lockbox Agent at its address or telephone line
facsimile transmission number provided in writing to the Company and the
Collateral Agent at the time it becomes the Lockbox Agent.


10

--------------------------------------------------------------------------------


18. Fees and Expenses. The Company agrees to pay the fees of the Lockbox Agent
in performing its services under this Agreement and all reasonable expenses
(including, but not limited to, attorneys' fees and costs for legal services,
costs of insurance and payments of taxes or other charges) of, incidental to, or
in any way relating to the performance by the Lockbox Agent of its obligations
and the enforcement or protection of the rights of the Lockbox Agent hereunder.


19. Concerning Lockbox Agent.  The Company acknowledges that the rights and
responsibilities of the Lockbox Agent under this Agreement with respect to any
action taken by the Lockbox Agent or the exercise or nonexercise by the Lockbox
Agent of any option, right, request, judgment or other right or remedy provided
for herein or resulting or arising out of this Agreement shall, as between the
Lockbox Agent and the Holders, be governed by Exhibit A to this Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Lockbox Agent and the Company, except as expressly
provided in Section 16, the Lockbox Agent shall be conclusively presumed to be
acting as agent for the Collateral Agent with full and valid authority so to act
or refrain from acting, and the Company shall not be under any obligation to
make any inquiry respecting such authority.


20. Concerning the Collateral Agent. The Collateral Agent hereby appoints the
Lockbox Agent as its agent upon the terms provided in this Agreement, with the
Lockbox Agent to act exclusively for the benefit of the Collateral Agent. The
Collateral Agent is executing and delivering this Agreement solely for purposes
of this Section 20.


21. Integration. This Agreement represents the entire agreement of the Company
and the Lockbox Agent with respect to the subject matter hereof, and there are
no promises, undertakings, representations or warranties by the parties relative
to the subject matter hereof not expressly set forth or referred to herein.


22. Governing Law. This Agreement and the rights and obligations of the Company
under this Agreement shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.


23. Counterparts; Execution. This Agreement may be executed in any number of
counterparts and all the counterparts taken together shall be deemed to
constitute one and the same instrument. This Agreement, once executed by a
party, may be delivered to the other party hereto by telephone line facsimile
transmission of a copy of this Agreement bearing the signature of the party so
delivering this Agreement.


24. Third Party Beneficiaries. The Collateral Agent and the Holders shall be
third party beneficiaries of this Agreement.


11

--------------------------------------------------------------------------------


25. Collateral Agent as Lockbox Agent. Whenever there shall not be a bank or
other financial institution serving as Lockbox Agent, the Collateral Agent shall
serve as Lockbox Agent. The Collateral Agent may select a bank or financial
institution to serve as Lockbox Agent. During any period that the Collateral
Agent serves as Lockbox Agent any reference to the Collateral Agent in this
Agreement shall be a nullity. A bank selected by the Collateral Agent to serve
as Lockbox Agent may, by executing and delivering to the Company and the
Collateral Agent a counterpart of this Agreement, become a party to this
Agreement, as Lockbox Agent, whereupon, the Collateral Agent shall cease to be
the Lockbox Agent, and the Company agrees to all amendments to the form of this
Agreement as such bank or financial institution so selected by the Collateral
Agent to serve as Lockbox Agent may require. While the Collateral Agent serves
as Lockbox Agent, it may maintain the Collateral Account at a bank selected by
the Collateral Agent, notwithstanding any provision of this Agreement to the
contrary.


26. Construction. The language used in this Agreement will be deemed to be the
language chosen by the parties to express their mutual intent, and no rules of
strict construction will be applied against any party.


[Signature page follows]

 

12

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and delivered as of the date first above written.
 
 

        EMAGIN CORPORATION  
   
   
    By:   /s/ Gary W. Jones  

--------------------------------------------------------------------------------

Name: Gary W. Jones  
Title: Chief Executive Officer


 


ACKNOWLEDGED AND AGREED:


ALEXANDRA GLOBAL MASTER FUND LTD.,
as Collateral Agent and Lockbox Agent


BY: Alexandra Investment Management, LLC,
as Investment Advisor





        /s/ Mikhail Filimonov      

--------------------------------------------------------------------------------

Name Mikhail Filimonov
Title Chairman and Chief Executive Officer            







 

13

--------------------------------------------------------------------------------




Exhibit A


The Lockbox Agent


1. Appointment. The Holders (all capitalized terms used in this Exhibit A and
not otherwise defined herein shall have the respective meanings provided in the
Lockbox Agreement to which this Exhibit A is attached (the “Agreement”)), by
their acceptance of the benefits of the Agreement, hereby irrevocably designate
Alexandra Global Master Fund Ltd. as Lockbox Agent to act as specified herein
and in the Agreement. Each Investor hereby irrevocably authorizes, and each
other Holder of any Note by the acceptance of such Note shall be deemed
irrevocably to authorize, the Lockbox Agent to take such action on its behalf
under the provisions of the Agreement and any other instruments and agreements
referred to herein or therein and to exercise such powers and to perform such
duties hereunder and thereunder as are specifically delegated to or required of
the Lockbox Agent by the terms hereof and thereof and such other powers as are
reasonably incidental thereto. The Lockbox Agent may perform any of its duties
hereunder by or through its agents or employees.


2. Nature of Duties. The Lockbox Agent shall have no duties or responsibilities
except those expressly set forth in the Agreement. Neither the Lockbox Agent nor
any of its officers, directors, employees or agents shall be liable for any
action taken or omitted by it as such under the Agreement or hereunder or in
connection herewith or therewith, unless caused by its or their gross negligence
or willful misconduct. The duties of the Lockbox Agent shall be mechanical and
administrative in nature; the Lockbox Agent shall not have by reason of the
Agreement or any other Transaction Document a fiduciary relationship in respect
of the Collateral Agent or any Holder; and nothing in the Agreement, expressed
or implied, is intended to or shall be so construed as to impose upon the
Lockbox Agent any obligations in respect of the Agreement except as expressly
set forth herein.


The Lockbox Agent shall not be liable for any act it may do or omit to do while
acting in good faith and in the exercise of its own best judgment. Any act done
or omitted by the Lockbox Agent on the advice of its own attorneys shall be
deemed conclusively to have been done or omitted in good faith. The Lockbox
Agent shall have the right at any time to consult with counsel on any question
arising under the Agreement. The Lockbox Agent shall incur no liability for any
delay reasonably required to obtain the advice of counsel. Nothing herein shall
constitute a release or waiver of such legal counsel from any liability it may
have for the advice given to the Lockbox Agent.
 


3. Lack of Reliance on the Lockbox Agent. Independently and without reliance
upon the Lockbox Agent, the Collateral Agent and each Holder, to the extent it
deems appropriate, has made and shall continue to make (i) its own independent
investigation of the financial condition and affairs of the Company and its
subsidiaries in connection with the making and the continuance of the Company's
obligations under the Transaction Documents and the taking or not taking of any
action in connection therewith, and (ii) its own appraisal of the
creditworthiness of the Company and its subsidiaries, and the Lockbox Agent
shall have no duty or responsibility, either initially or on a continuing basis,
to provide the Collateral Agent or any Holder with any credit or other
information with respect thereto, whether coming into its possession before any
such obligation arises or the purchase of any Note, or at any time or times
thereafter. The Lockbox Agent shall not be responsible to the Collateral Agent
or any Holder for any recitals, statements, information, representations or
warranties herein or in any document, certificate or other writing delivered in
connection herewith or for the execution, effectiveness, genuineness, validity,
enforceability or sufficiency of the Agreement or the financial condition of the
Company or be required to make any inquiry concerning either the performance or
observance of any of the terms, provisions or conditions of the Agreement, or
the financial condition of the Company, or the existence or possible existence
of any Event of Default.


A-1

--------------------------------------------------------------------------------


4. Certain Rights of the Lockbox Agent. No Holder shall have the right to cause
the Lockbox Agent to take any action with respect to the Lockbox or the
Collateral Account, with only the Collateral Agent or the Majority Holders
having the right to direct the Lockbox Agent to take any such action. If the
Lockbox Agent shall request instructions from the Collateral Agent or the
Majority Holders with respect to any act or action (including failure to act) in
connection with the Agreement, the Lockbox Agent shall be entitled to refrain
from such act or taking such action unless and until it shall have received
instructions from the Collateral Agent or the Majority Holders, and to the
extent requested, appropriate indemnification in respect of actions to be taken
by the Lockbox Agent; and the Lockbox Agent shall not incur liability to any
Person by reason of so refraining. Without limiting the foregoing, neither the
Collateral Agent nor any Holder shall have any right of action whatsoever
against the Lockbox Agent as a result of the Lockbox Agent acting or refraining
from acting hereunder in accordance with the instructions of the Collateral
Agent or the Majority Holders or as otherwise specifically provided in the
Agreement.


5. Reliance. The Lockbox Agent shall be entitled to rely, and shall be fully
protected in relying, upon any note, writing, resolution, notice, statement,
certificate, telephone line facsimile transmission, email, telex, teletype or
telecopier message, cablegram, radiogram, order or other document or telephone
message signed, sent or made by the proper Person, and, with respect to all
legal matters pertaining to the Agreement and its duties thereunder, upon advice
of counsel selected by it.


6. Limitation of Collateral Agent and Holder Liability. The Collateral Agent and
the Holders shall not be liable for any liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever which may be imposed on, incurred by or
asserted against the Lockbox Agent in performing its duties hereunder or under
the Agreement, or in any way relating to or arising out of the Agreement.


7. The Lockbox Agent in its Individual Capacity. The Lockbox Agent and its
affiliates may lend money to, purchase, sell and trade in securities of and
generally engage in any kind of business with the Company or any affiliate or
subsidiary of the Company as if it were not performing the duties specified
herein, and may accept fees and other consideration from the Company for
services to the Company in connection with the Transaction Documents and
otherwise without having to account for the same to the Holders; provided,
however, that the Collateral Agent on behalf of itself and such affiliates,
hereby waives any claim, right or Lien against the Collateral Account in any way
arising from or relating to any such loan, securities transaction or business
with the Company.


A-2

--------------------------------------------------------------------------------


8. Holders. The Lockbox Agent may deem and treat the holder of record of any
Note as the owner thereof for all purposes hereof unless and until a written
notice of the assignment or transfer thereof, as the case may be, shall have
been filed with the Lockbox Agent. Any request, authority or consent of any
Person or entity who, at the time of making such request or giving such
authority or consent, is the holder of record of any Note shall be conclusive
and binding on any subsequent holder, transferee or assignee, as the case may
be, of such Note or of any Note(s) issued in exchange therefor.


9. Resignation by the Lockbox Agent. (a) The Lockbox Agent may resign from the
performance of all its functions and duties under the Agreement at any time by
giving 60 Business Days' prior written notice (as provided in the Agreement) to
the Company, the Collateral Agent and the Holders. Such resignation shall take
effect upon the appointment of a successor Lockbox Agent pursuant to clauses (b)
and (c) below.


(b) Upon any such notice of resignation, the Collateral Agent shall appoint a
successor Lockbox Agent hereunder.


(c) If a successor Lockbox Agent shall not have been so appointed within said 60
Business Day period, the Lockbox Agent shall then appoint a successor Lockbox
Agent who shall serve as Lockbox Agent hereunder or thereunder until such time,
if any, as the Collateral Agent appoints a successor Lockbox Agent as provided
above. If a successor Lockbox Agent has not been appointed within such 60-day
period, the Lockbox Agent may, at the sole cost and expense of the Company,
petition any court of competent jurisdiction or may interplead the Company, the
Collateral Agent and the Holders in a proceeding for the appointment of a
successor Lockbox Agent, and all fees, including but not limited to
extraordinary fees associated with the filing of interpleader, and expenses
associated therewith shall be payable by the Company.


(d) The fees of any successor Lockbox Agent for its services as such shall be
payable by the Company.
 
 
A-3
